         Case 7:19-cr-00497-NSR Document 174 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                   -against-                         19 CR 497-02 (NSR)

 MAYER ROSNER,                                    SCHEDULING ORDER

                               Defendant.



NELSON S. ROMÁN, United States District Judge:

      The in-person Faretta Hearing for the above Defendant is scheduled for

February 18, 2021 at 10:30 am in Courtroom 218.

                                                   SO ORDERED.
Dated:    February 11, 2021
          White Plains, New York

                                                    NELSON S. ROMÁN
                                                  United States District Judge




           2/11/2021
